 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12   CHRISTOPHER T. BROWN,                  )   No. CV 15-09482-FMO (JDE)
                                            )
13                                          )
                        Petitioner,         )   ORDER ACCEPTING FINDINGS
14                                          )
                   v.                       )   AND RECOMMENDATION OF
15                                          )   UNITED STATES MAGISTRATE
     WILLIAM MUNIZ, Warden,                 )
                                            )
                                                JUDGE
16                      Respondent.         )
                                            )
17
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
20   including operative Petition (Dkt. 1), Respondent’s Answer to the Petition
21   (Dkt. 55), the Report and Recommendation of the United States Magistrate
22   Judge (Dkt. 66), and Objections thereto filed by Petitioner (Dkt. 67). Further,
23   the Court has engaged in a de novo review of those portions of the Report and
24   Recommendation to which objections have been made. The Court accepts the
25   findings and recommendation of the Magistrate Judge.
26   ///
27   ///
28
 1         IT IS THEREFORE ORDERED that Judgment shall be entered
 2   denying the Petition and dismissing this action with prejudice.
 3
 4   Dated: November 13, 2018
 5
                                                ___________/s/_______________
 6                                              FERNANDO M. OLGUIN
 7                                              United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
